DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: RCE filed on 7/29/2022.
Claims 1-19 and 21 are pending. Claims 1, 13, and 18 are independent. Claim 20 is canceled. Claim 21 is newly added.
The previous rejection of claims 1-19 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yellapragada et al. (US2018/0032842) in view of Bettersworth et al. (US2017/0031894) and Eder (US2015/0235143).

In regards to claim 1, Yellapragada et al. substantially discloses a machine learning (ML) based data transformation system comprising: 
at least one processor (Yellapragada et al. para[0047]); 
a non-transitory processor readable medium (Yellapragada et al. para[0047]) storing machine-readable instructions that cause the at least one processor to: 
receive an input package including a plurality of documents and related metadata for mapping (Yellapragada et al. para[0035], obtains set of input documents);  
extract entities and relationships between the entities included in the plurality of documents (Yellapragada et al. para[0036], extracts entities and relationships);  
determine name-value pairs associated with the entities (Yellapragada et al. fig. 5 para[0043], determines label-value pairs associated with entities); 
automatically produce mappings of the name-value pairs associated with the entities to output fields based on the metadata using a machine learning (ML) based relationship model and an ontology including the output fields (Yellapragada et al. para[0038] and [0043], uses metadata to produce mapping to output fields). 
Yellapragada et al. does not explicitly disclose categorize the plurality of documents into at least one domain based on similarity of the plurality of documents and a domain meta document;  
identify uniquely, each of the plurality of documents, by employing trained classifiers, the trained classifier uniquely identifying each of the plurality of documents based on the domain, document structure and document content.
However Bettersworth et al. substantially discloses categorize the plurality of documents into at least one domain based on similarity of the plurality of documents and a domain meta document (Bettersworth et al. para[0056]-[0057], categorizes documents into domains based on similarity with training data);  
identify uniquely, each of the plurality of documents, by employing trained classifiers, the trained classifier uniquely identifying each of the plurality of documents based on the domain, document structure and document content (Bettersworth et al. para[0027] and[0049]-[0051], trained classifier (inference engine) identifies each document based on document domain, document structure, and document content content).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).
Yellapragada et al. does not explicitly disclose wherein one or more of the mappings include calculations, and
automatically producing mappings further includes:
accessing a plurality of rules used for generating different sets of mappings from the plurality of documents, wherein the different sets of mappings include a subset of the one or more mappings including calculations;
selecting one or more of the plurality of rules based on a type of automated process to be executed by a robotic process automation (RPA) system;
producing the one or more mappings including calculations based on the one or more rules; and
enable execution of an automated process via transmitting the name-value pairs mapped to the output fields to the RPA system.
However Eder substantially discloses wherein one or more of the mappings include calculations (Eder para[0204], maps values from history to calculate forecast), and
automatically producing mappings further includes:
accessing a plurality of rules used for generating different sets of mappings from the plurality of documents, wherein the different sets of mappings include a subset of the one or more mappings including calculations (Eder para[0208], and [0212]-[0213], accesses sets of rules for generating mappings);
selecting one or more of the plurality of rules based on a type of automated process to be executed by a robotic process automation (RPA) system (Eder para[0208] Selects rules based on context);
producing the one or more mappings including calculations based on the one or more rules (Eder para[0244], produces mapping based on selected rules); and
enable execution of an automated process via transmitting the name-value pairs mapped to the output fields to the RPA system (Eder para[0203] and [0206], sends entity mapping to field of automated system).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. and the predictive model development method of Eder in order to analyze continually updated information and provide individualized service based on the data (Eder para[0005]).
	
In regards to claim 2, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 1, wherein the non-transitory processor readable medium stores further machine-readable instructions that cause the processor to: enable display of mappings of the name-value pairs with the output fields on a user interface associated with the data transformation system (Bettersworth et al. para[0032]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 3, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 1, wherein the instructions for categorizing the plurality of documents comprise further machine-readable instructions that cause the processor to:  
provide an initial categorization of the plurality of documents into two categories based on whether or not a document is processor-readable (Yellapragada et al. para[0042]); and 
convert one or more of the plurality of documents which are not processor-readable into processor-readable documents using optical character recognition (OCR) prior to domain categorization of the plurality of documents (Yellapragada et al. para[0043]).  

In regards to claim 4, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 1, wherein the instructions for categorizing the plurality of documents comprise further machine-readable instructions that cause the processor to: identifying structures included in the plurality of documents, the structures comprising headers and sub-headers (Yellapragada et al. para[0032]).  

In regards to claim 5, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 4, wherein the instructions for categorizing the plurality of documents comprise further machine-readable instructions that cause the processor to: determine positions of the structures in each of the plurality of documents (Yellapragada et al. fig. 4 para[0036]).  

In regards to claim 6, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 1, wherein the instructions for obtaining the entities and the entity relationships include further machine-readable instructions that cause the processor to: generate a list of strings by segmenting raw text in the plurality of documents via natural language processing (NLP), wherein the strings correspond to individual sentences included in the raw text (Bettersworth et al. para[0050] and [0067]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 7, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 6, wherein the instructions for obtaining the entities and the entity relationships include further machine-readable 15instructions that cause the processor to: generate tokens via tokenizing the strings in the list of strings; and tag the tokens with parts of speech (Bettersworth et al. para[0067]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 8, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 7, wherein the instructions for obtaining the entities and the entity relationships include further machine-readable instructions that cause the processor to: employ relationship models for extracting the relationships between the entities (Bettersworth et al. para[0074]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 9, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 1, wherein the instructions for automatically producing mappings of the name-value pairs to output fields further machine-readable instructions that cause the processor to: 
collect training data pertaining to mapping the name-value pairs in the plurality of documents to output fields (Yellapragada et al. para[0035]); and 
training the ML based relationship model on the training data for producing the mappings (Yellapragada et al. para[0039]).  

In regards to claim 10, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 9, wherein the ML based relationship 10model pertains to Long short-term Memory (LSTM) network (Bettersworth et al. para[0065]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 11, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 1, wherein the metadata is received in Java Script Notation Object (JSON) format (Bettersworth et al. para[0047]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 12, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 1, wherein the plurality of documents pertain to financial statements and the metadata includes a spreading type for evaluating a risk rating from different types of risk ratings for an entity associated with the financial statements and the plurality of rules associated with the different types of risk ratings (Yellapragada et al. para[0021]).  


In regards to claim 13, Yellapragada et al. substantially discloses a method of transforming data for enabling robotic process automation (RPA) comprising: 
receiving an input package including a plurality of documents and related metadata for mapping and evaluation  (Yellapragada et al. para[0035], obtains set of input documents);   
identifying one or more documents within the plurality of documents that are not in processor-readable formats (Yellapragada et al. para[0042]); 
converting the documents that are not in the processor-readable formats into processor-readable format using optical character recognition (OCR) (Yellapragada et al. para[0043]); 
extracting entities and relationships between the entities included in the plurality of documents (Yellapragada et al. para[0036], extracts entities and relationships);  
obtaining name-value pairs associated with the entities from the plurality of documents (Yellapragada et al. fig. 5 para[0043], determines label-value pairs associated with entities); 
automatically producing mappings of the name-value pairs associated with the entities to output fields based on the metadata using a machine learning (ML) based relationship model and an ontology including the output fields  (Yellapragada et al. para[0038] and [0043], uses metadata to produce mapping to output fields). 
Yellapragada et al. does not explicitly disclose identifying uniquely, each of the plurality of documents via employing trained classifiers, the trained classifier uniquely identifying each of the plurality of documents based on document structure and document content;
However Bettersworth et al. substantially discloses identifying uniquely, each of the plurality of documents via employing trained classifiers, the trained classifier uniquely identifying each of the plurality of documents based on document structure and document content (Bettersworth et al. para[0027] and[0049]-[0051], trained classifier (inference engine) identifies each document based on document domain, document structure, and document content content).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).
Yellapragada et al. does not explicitly disclose wherein one or more of the mappings include calculations, and
Automatically producing the mappings further includes:
Accessing a plurality of rules used for generating different sets of mappings from the plurality of documents, wherein the different sets of mappings include a subset of the one or more mappings including calculations; 
Selecting one or more of the plurality of rules based on a type of automated process to be executed;
Producing the one or more mappings including calculations based on the one or more rules; and
executing the automated process using the name-value pairs mapped to the output fields.
However Eder substantially discloses wherein one or more of the mappings include calculations (Eder para[0204], maps values from history to calculate forecast), and
Automatically producing the mappings further includes:
Accessing a plurality of rules used for generating different sets of mappings from the plurality of documents, wherein the different sets of mappings include a subset of the one or more mappings including calculations  (Eder para[0208], and [0212]-[0213], accesses sets of rules for generating mappings); 
Selecting one or more of the plurality of rules based on a type of automated process to be executed (Eder para[0208] Selects rules based on context);
Producing the one or more mappings including calculations based on the one or more rules (Eder para[0244], produces mapping based on selected rules); and
executing the automated process using the name-value pairs mapped to the output fields (Eder para[0203] and [0206], sends entity mapping to field of automated system).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. and the predictive model development method of Eder in order to analyze continually updated information and provide individualized service based on the data (Eder para[0005]).

In regards to claim 14, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the method of claim 13, further comprising: categorizing the plurality of documents into at least one domain based on similarity between the plurality of documents and a domain meta document (Bettersworth et al. para[0056]-[0057], categorizes documents into domains based on similarity with training data).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 15, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the method of claim 13, wherein categorizing the plurality of documents further comprising: for each domain, 
calculating respective term weights for terms in each of the plurality of documents (Bettersworth et al. para[0059]), 
calculating average of the term weights for the plurality of documents (Bettersworth et al. para[0073]),
 identifying terms with the respective term weights greater than the average of the term weights (Bettersworth para[0066]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 16, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the method of claim 15, wherein categorizing the plurality of documents further comprises: adding the identified terms to a corresponding domain meta document (Bettersworth et al. para[0024]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 17, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the method of claim 13, further comprising:  training the machine learning (ML) based relationship model using explicitly labelled data (Bettersworth et al. para[0020]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 18, Yellapragada et al. substantially discloses a non-transitory processor-readable storage medium comprising machine- readable instructions that cause a processor to:  
receive an input package including a plurality of documents and related metadata for mapping and evaluation (Yellapragada et al. para[0035], obtains set of input documents); 
obtain entities and relationships between the entities included in the plurality of documents (Yellapragada et al. para[0036], extracts entities and relationships); 
determine name-value pairs associated with the entities from the plurality of documents (Yellapragada et al. fig. 5 para[0043], determines label-value pairs associated with entities); 
automatically produce mappings of the name-value pairs associated with the entities to output fields based on the metadata using a machine learning (ML) based relationship model and an ontology that includes the output fields (Yellapragada et al. para[0038] and [0043], uses metadata to produce mapping to output fields).  
Yellapragada et al. does not explicitly disclose categorize the plurality of documents into at least one domain based on similarity between the plurality of documents and a corresponding domain meta document; 
identify uniquely each of the plurality of documents via employing trained classifiers, the trained classifiers uniquely identifying each of the plurality of documents based on the domain, document structure and document content.
However Bettersworth et al. substantially discloses categorize the plurality of documents into at least one domain based on similarity between the plurality of documents and a corresponding domain meta document (Bettersworth et al. para[0056]-[0057], categorizes documents into domains based on similarity with training data); 
identify uniquely each of the plurality of documents via employing trained classifiers, the trained classifiers uniquely identifying each of the plurality of documents based on the domain, document structure and document content (Bettersworth et al. para[0027] and[0049]-[0051], trained classifier (inference engine) identifies each document based on document domain, document structure, and document content content);
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).
Yellapragada et al. does not explicitly disclose wherein one or more of the mappings include calculations, and
Automatically producing the mappings further includes:
Accessing a plurality of rules used for generating different sets of mapping from the plurality of documents, wherein the different sets of mapping include a subset of the one or more mappings requiring calculations;
Selecting one or more of the plurality of the rules based on a type of automated process to be executed by a robotic process automation system;
Producing the one or more mappings requiring calculations based on the one or more rules; and
enable execution of an automated process via transmitting the name-value pairs mapped to the output fields to a robotic process automation (RPA) system.  
However Eder substantially discloses wherein one or more of the mappings include calculations (Eder para[0204], maps values from history to calculate forecast), and
Automatically producing the mappings further includes:
Accessing a plurality of rules used for generating different sets of mapping from the plurality of documents, wherein the different sets of mapping include a subset of the one or more mappings requiring calculations (Eder para[0208], and [0212]-[0213], accesses sets of rules for generating mappings);
Selecting one or more of the plurality of the rules based on a type of automated process to be executed by a robotic process automation system (Eder para[0208] Selects rules based on context);
Producing the one or more mappings requiring calculations based on the one or more rules (Eder para[0244], produces mapping based on selected rules); and
enable execution of an automated process via transmitting the name-value pairs mapped to the output fields to a robotic process automation (RPA) system (Eder para[0203] and [0206], sends entity mapping to field of automated system).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. and the predictive model development method of Eder in order to analyze continually updated information and provide individualized service based on the data (Eder para[0005]).

In regards to claim 19, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the non-transitory processor-readable storage medium of claim 18, wherein the instructions for categorizing the plurality of documents into at least one domain further comprising instructions that cause the processor to:  for each domain, 
calculate respective term weights for terms in each of the plurality of documents (Bettersworth et al. para[0059]), 
calculate average of the term weights for the plurality of documents (Bettersworth et al. para[0073]), 
identify terms with the respective term weights greater than the average of the term weights (Bettersworth para[0066]),
add the identified terms to a corresponding domain meta document (Bettersworth et al. para[0024]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. in order to identify topic based metadata (Bettersworth para[0006]).

In regards to claim 21, Yellapragada et al. as modified by Bettersworth et al. and Eder substantially discloses the data transformation system of claim 5, wherein the instructions for categorizing the plurality of documents comprise further machine-readable instructions that cause the processor to:
Identify different documents from the plurality of documents based on the positions of the structures and relations between the structures including the headers and sub-headers (Eder para[0241]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the data extraction method of Yellapragada et al. with the categorization method of Bettersworth et al. and the predictive model development method of Eder in order to analyze continually updated information and provide individualized service based on the data (Eder para[0005]).

Response to Arguments
Applicant’s arguments with respect to claims 1-19 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178